 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDMissouri ElectricWorks,Inc. and Donald A. Fuhrm-ann, Petitioner, and Local#1, International Broth-erhood of ElectricalWorkers,AFL-CIO. Case14-RD-407June27, 1974DECISION AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 14 on October 10, 1973,1 an election wasconducted on October 29. Upon the conclusion of theelection, the parties were furnished with a tally ofballots which showed that of approximately 11 eligi-ble voters, 11 valid ballots were cast, of which 1 wasfor and 1 against the Petitioner and 9 were challenged.The challenged ballots are sufficient in number toaffect the results of the election.In accordance with the National Labor RelationsBoard's Rules and Regulations the Regional Directorconducted an investigation and on November 27 is-sued and duly served upon the parties his Report onChallenged Ballots and Recommendations in whichhe recommended that certain challenges be overruledand others be sustained. Thereafter, the Employerand the Union filed timely exceptions to the RegionalDirector's Report.On February 12, 1974, the National Labor Rela-tions Board issued an Order directing hearing for thepurposes of receiving evidence to resolve the issuesraised by the Employer's and Union's exceptions, andproviding that the Hearing Officer should prepareand cause to be served upon the parties a report con-taining resolutions of the credibility of witnesses, find-ings of fact, and recommendations to the Board as tothe disposition of said issues.2Pursuant to the Board's order a hearing was held onMarch 12 and 13, 1974, before Michael B. Ryan,Hearing Officer. All parties participated in the hear-ing and were afforded full opportunity to examineand cross-examine witnesses, and to introduce evi-dence bearing on the issues. On April 4, 1974, theHearing Officer issued and served upon the parties hisReport and Recommendations on Challenged Bal-lots, in which he overruled three and sustained fourchallenges.Pursuant to the provisions of Section 3(b) of theiAll events herein occurred in 1973, except as otherwise stated2 In the absence of exceptions, the Board adopted,pro forma,the RegionalDirector's recommendation that the ballots of Gary Delay and John Eldridgebe opened and counted after the other seven challenges have been resolvedNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees andtruckdrivers employed at the Employer's facilityinCape Girardeau, Missouri, excluding officeclerical and professional employees, guards, andsupervisors as defined in the Act.5.The Board has duly considered the Employer'sand Union's challenges, the Hearing Officer's report,the Employer's and Union's exceptions thereto, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theHearing Officer.'DIRECTIONIt is hereby directed that the Regional Director forRegion 14 shall, pursuant to the Board's Rules andRegulations, and within 10 days of the date of thisDecision and Direction, open and count the ballots of3We adopt the recommendation of the Hearing Officer to sustain thechallenge to the ballot of Thomas Giles solely on the ground that Giles is notan employee, within the meaning of the Act,Cerm Motor Sales,Inc, 201NLRB 918 We note that Thomas' parents are the sole owners of all of thecapital stock of the business Thus, there can be no doubt that Thomas Gilesis employed solely by his parents, who are the sole owners of the business.We find it unnecessary to pass on the additional findings of the HearingOfficer that Giles had no community of interest with the other employees.In the absence of exceptions we adopt,pro forma,the Hearing Officer'srecommendation that the challenges to the ballots of Luther Rhymer, Jim-my Lancaster, and Kenneth Menz be overruledIn adopting the above recommendation of the Hearing Officer to sustainthe challenge to Giles on the ground that Giles is not an employee, ChairmanMiller observes that, while there has been some judicial criticism with respectto the Board'sFoam Rubber Citydoctrine(Foam Rubber City #2 of Florida,Inc, doing business as Scandia,167 NLRB 623) wherein it interpreted thestatutory exclusion of "any individual employed by his parent or spouse" toextend to children of "substantial" shareholders, he perceives no arguablebasis for not applying the statutory exclusion based on the facts of the instantcase For this reason, he concurs in the decision of his colleagues to find itunnecessary to pass on the additional findings of the Hearing Officer thatGiles had no community of interest with the other employees212 NLRB No. 19 MISSOURIELECTRIC WORKS, INC.125employees Gary Delay, John Eldridge, Luther Rhym-It is hereby ordered that the above-entitled matterer, Jimmy Lancaster, and Kenneth Menz, and there-be, and it hereby is, remanded to the Regional Direc-after issue a revised tally of ballots, and antor for Region 14 for the purpose of carrying out theappropriate certification based thereon.Board's direction herein.